         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  X
YEASAYER, LLC, a New York Limited Liability :
Company; WE ARE FREE, LLC, a New York          :   Case No. 1:20-cv-01608-LGS
Limited Liability Company,                     :
                                               :
                           Plaintiffs,         : CONFIDENTIALITY STIPULATION
                                               :    AND PROTECTIVE ORDER
               - against -                     :
                                               :
ABEL MAKKONEN TESFAYE p/k/a THE                :
WEEKND, an individual; KENDRICK LAMAR :
DUCKWORTH, an individual; DOC                  :
MCKINNEY, an individual; ADAM KING             :
FEENEY, an individual; UMG RECORDINGS, :
INC., a Delaware Corporation, individually and :
doing business as INTERSCOPE RECORDS and :
AFTERMATH RECORDS; TOP DAWG                    :
ENTERTAINMENT, INC., a California              :
Corporation; and DOES 1-10, inclusive,         :
                                               :
                           Defendants.         :

                                                  X



       Subject to the Court’s approval, Plaintiffs Yeasayer, LLC and We Are Free, LLC, and

Defendants Abel Makkonen Tesfaye, Adam King Feeney, and UMG Recordings, Inc.

(individually, a “Party,” and collectively, the “Parties”)—hereby stipulate to the following

Confidentiality Stipulation and Protective Order (the “Protective Order”) pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure. The Protective Order (i) limits the review, copying,

dissemination, and filing of confidential material (as defined herein), and (ii) sets forth the

procedures for designating and protecting such material.

1.     Scope of Protection.

       1.1     All testimony, information, things, and documents filed with the Court or

produced by any party or non-party in discovery in this action shall be governed by this

Protective Order.
         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 2 of 15



       1.2     This Protective Order shall govern any information, document or thing designated

pursuant to paragraph 2 of this Protective Order, produced in this case, including all designated

deposition testimony, all designated testimony taken at a hearing, trial or other proceeding, all

designated interrogatory answers, documents, sound recording, electronic files and other

discovery materials and things, whether produced informally or in response to interrogatories,

requests for admissions, requests for production of documents, or other formal method of

discovery.

       1.3     This Protective Order shall also govern any designated information, document, or

thing produced in this case pursuant to required disclosures under any Federal Rule of Civil

Procedure and/or Local Rule of the United States District Courts for the Southern and Eastern

Districts of New York and any supplementary disclosures thereto.

       1.4     Subject to the limitations of the specific provisions set forth below, this Protective

Order shall apply to the parties producing information during the course of this litigation (the

“Producing Party” or “Producing Parties”) and any non-party from whom discovery is sought

and who invokes the provisions of this Protective Order.

       1.5     This Protective Order shall be binding upon the parties and their attorneys

(including in-house and outside counsel), successors, executors, personal representatives,

administrators, heirs, legal representatives, assigns, subsidiaries, divisions, employees, agents,

independent contractors, or other persons or organizations over which they have control.

2.     Designation.

       2.1     Each party shall have the right to designate as “Confidential,” restricted to review

by outside attorneys, in-house counsel (if applicable), and only those others specified in

paragraph 4.1 and subject to this Protective Order, any information, document, or thing produced



                                                  2
          Case 1:20-cv-01608-LGS Document 40
                                          39 Filed 05/05/20
                                                   05/04/20 Page 3 of 15



by it in this case which contains, reflects, or otherwise discloses proprietary business

information. This designation shall be made by marking each page or thing containing

Confidential information with the legend CONFIDENTIAL (or like designation) prior to its

production or, if inadvertently produced without such legend, pursuant to the procedure set forth

in paragraph 13.

         2.2    The parties will use reasonable care to avoid designating any information,

documents, or things “Confidential” that are generally available to the public. The parties will

also use reasonable care to avoid designating any information, documents, or things

“Confidential” for which the designating party does not have a good faith belief that the

information, documents, or things satisfy the criteria set forth in this Protective Order. To the

extent that material is marked “Confidential” (collectively “Designated Information”), such

material shall be revealed to, or used only by, persons authorized to receive Designated

Information pursuant to paragraph 4 and shall not be communicated in any manner, either

directly or indirectly, to any person or entity not permitted disclosure pursuant to this Protective

Order.

         2.3    Any copies of such material, abstracts, summaries, or information derived

therefrom, and any notes or other records regarding the contents thereof shall also be deemed

Confidential, and the same terms regarding confidentiality of these materials shall apply as apply

to the originals.

         2.4    With respect to all materials provided for inspection by a party’s counsel,

designation need not be made until copies of the materials are requested after inspection and

selection by counsel. Making documents and things available for inspection shall not constitute

a waiver of any claim of confidentiality, and all materials provided for inspection by a party’s



                                                  3
         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 4 of 15



counsel shall be treated as though designated Confidential from the time of the inspection until

otherwise designated pursuant to this Protective Order or until produced without a designation.

3.     Limit on Use and Disclosure of Designated Information.

       3.1     All recipients of Confidential information pursuant to this Protective Order shall

use any Designated Information governed by this Protective Order only in connection with the

prosecution or defense of this case, and for no other purpose whatsoever, except by consent of

the parties or order of the Court, and shall maintain the Designated Information as strictly

confidential with appropriate safeguards. No party or other person shall disclose or release to

any person not authorized under this Protective Order any Designated Information governed by

this Protective Order for any purpose, or to any person authorized under this Protective Order for

any other purpose. The party or parties receiving Designated Information shall not under any

circumstances sell, offer for sale, advertise, or publicize Designated Information.

       3.2     The attorneys of record for the parties and other persons receiving Designated

Information governed by this Protective Order shall exercise reasonable care to ensure that the

Designated Information governed by this Protective Order is (a) used only for the purposes

specified herein and (b) disclosed only to authorized persons.

4.     Disclosure of Designated Information.

       4.1     Information, documents, or things designated “Confidential” shall be disclosed by

the recipient thereof only to:

               a.      the outside attorneys of record for the parties, and their partners, attorney

employees, and their authorized secretarial, clerical, and legal assistant staff;




                                                  4
         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 5 of 15



                b.      the in-house counsel of each party, and/or their respective affiliates,

having responsibility for providing oversight of or assistance in the litigation and/or having a

need to know;

                c.      all parties and their directors, officers, employees, attorneys, personal

managers, and business managers, as outside counsel deems necessary for the sole purpose of

assisting in this action;

                d.      consultants or experts and their staffs retained by the parties or their

attorneys for purposes of this case, subject to the procedures of paragraphs 4.3 and 5;

                e.      the Court and Court personnel;

                f.      court reporters employed in connection with this case; and

                g.      outside copying and computer services necessary for document handling,

and other litigation support personnel who are contractually bound not to disclose such

documents and information by the parties retaining them.

        4.2     No disclosure of Designated Information shall be made to persons in

subparagraphs 4.1(d) such person has executed a written Confidentiality Undertaking (in the

form attached hereto as Exhibit A) acknowledging and agreeing to be bound by the terms of this

Protective Order. (Copy vendors need not sign a Confidentiality Undertaking if they are

contractually bound to preserve confidentiality.) Separate Confidentiality Undertakings shall not

be required for staff members working under the supervision of an individual signing a

Confidentiality Undertaking. An individual signing a Confidentiality Undertaking, however,

shall accept full responsibility for taking measures to ensure that staff members working under

his or her supervision comply with the terms of this Protective Order. In any case, the provisions




                                                   5
         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 6 of 15



of paragraph 5 must be followed prior to any disclosure of Confidential information to experts,

consultants, or their staff.

        4.3     If any Designated Information is disclosed to any person other than in a manner

authorized by this Protective Order, the party responsible for the disclosure or knowledgeable of

such disclosure shall, immediately on discovery of that disclosure, inform the Producing Party of

all facts pertinent to the disclosure and make all reasonable efforts to retrieve such information

and prevent further disclosures by each unauthorized person who received such information.

5.      Identification of Experts and Limitation on Expert Discovery.

        5.1     Before any party discloses information designated by a Producing Party as

Confidential to any expert or consultant pursuant to paragraph 4 above, it must require the expert

or consultant to execute a Confidentiality Undertaking (in the form set forth in Exhibit A hereto).

6.      Related Documents.

        Information, documents, or things designated “Confidential” may include (a) portions of

documents, copies, extracts, and complete or partial summaries prepared from or containing such

information; (b) portions of deposition transcripts and exhibits thereto which contain or reflect

the content of any such documents, copies, extracts or summaries, designated in accordance with

paragraph 7; (c) portions of briefs, memoranda or any other papers filed with the Court and

exhibits thereto which contain or reflect the content of any such documents, copies, extracts, or

summaries; and/or (d) deposition testimony designated in accordance with paragraph 7.

7.      Designation of Hearing Transcripts and Deposition Transcripts and Exhibits.

        7.1     Deposition transcripts, or portions thereof, may be designated as containing

Confidential information subject to this Protective Order either (a) at the time of such deposition,

in which case the transcript of the designated testimony shall be marked by the reporter with the



                                                 6
         Case 1:20-cv-01608-LGS Document 40
                                         39 Filed 05/05/20
                                                  05/04/20 Page 7 of 15



appropriate legend (see supra ¶¶ 2.1 & 2.2) as the designating party may direct, or (b) within ten

(10) business days after receipt by counsel for the designating party of the official transcript of

the deposition, by providing written notice to the reporter and all counsel of record of the

specific pages and lines that contain Confidential information.

       7.2     All deposition transcripts not previously designated shall be deemed to be, and

shall be treated as Confidential for a period of fifteen (15) business days after receipt by counsel

for the designating party of the official transcript of the deposition, and the transcript shall not be

disclosed by a non-designating party to persons other than those persons named or approved

according to paragraph 4.2 during that period.

       7.3     Any party may mark any document or thing containing Confidential information

as an exhibit to a deposition, hearing or other proceeding. Any non-party deposition witness

who is given access to Confidential Information shall, prior thereto, be provided with a copy of

this Stipulation and shall execute the certificate annexed hereto as Exhibit A. Counsel for the

party obtaining the certificate shall supply a copy to counsel for the other party.

       7.4     The designating party shall have the right to exclude from a deposition, before the

taking of testimony that the designating party designates Confidential and subject to this

Protective Order, all persons other than those persons previously qualified to receive such

information pursuant to paragraph 4.

8.     Disclosure to Author or Recipient.

       Notwithstanding any other provisions of this Protective Order, nothing herein shall

prohibit counsel or a party from disclosing a document containing information designated

Confidential to any current employee of the Producing Party or to any person that the document

clearly identifies as an author, addressee, or recipient of such document or who can be shown by



                                                   7
          Case 1:20-cv-01608-LGS Document 40
                                          39 Filed 05/05/20
                                                   05/04/20 Page 8 of 15



appropriate foundation (without disclosing the contents of the document) would have received

the particular document or would have been expected to know the contents of particular

document based on his/her position. Regardless of the designation pursuant to this Protective

Order, if a document or testimony makes reference to the actual or alleged conduct or statements

of a person who is a potential witness, counsel may discuss the subject matter of such conduct or

statements with such witness without revealing any portion of the contents of the document or

testimony, and such discussion shall not constitute disclosure in violation of this Protective

Order.

9.       Confidentiality of Party’s Own Documents.

         Nothing herein shall affect the right of the designating party to disclose to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, its own

information. Such disclosure shall not waive the protections of this Protective Order and shall

not entitle other parties or their attorneys to disclose such information in violation of it, unless by

such disclosure by the designating party the information becomes public knowledge. Similarly,

the Protective Order shall not preclude a party from showing its own information to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, which information

has been filed under seal by the opposing party.

10.      Designation of Documents Under Seal.

         All Confidential information filed with the Court, and all portions of pleadings, motions

or other papers filed with the Court that disclose such Confidential information, shall be filed

under seal with the Clerk of the Court and kept under seal until further order of the Court. The

parties will use their best efforts to minimize such sealing. In any event, any party filing a motion

or any other papers with the Court under seal shall also publicly file a redacted copy of the same,



                                                    8
            Case 1:20-cv-01608-LGS Document 40
                                            39 Filed 05/05/20
                                                     05/04/20 Page 9 of 15



via the Court’s Electronic Case Filing system, that redacts only the Confidential information

itself, and not text that in no material way reveals the Confidential information.

11.     Challenge to Confidentiality.

        11.1    Any party who either objects to any designation of confidentiality may at any

time prior to the trial of this action serve upon counsel for the designating person a written notice

stating with particularity the grounds of the objection. If agreement cannot be reached promptly,

the challenging party may seek resolution by the Court.

        11.2    This Protective Order shall not preclude any party from seeking and obtaining, on

an appropriate showing, such additional protection with respect to the confidentiality of

documents or other discovery materials as that party may consider appropriate. Nor shall any

party be precluded from (a) claiming that any matter designated hereunder is not entitled to the

protections of this Protective Order, (b) applying to the Court for an order permitting the

disclosure or use of Designated Information otherwise prohibited by this Protective Order, or

(c) applying for a further order modifying this Protective Order in any respect. No party shall be

obligated to challenge the propriety of any designation, and failure to do so shall not preclude a

subsequent challenge to the propriety of such designation.

        11.3    If a party seeks de-designation of particular items the following procedure shall be

utilized:

                a.     The party seeking such de-designation shall give counsel of record for the

designating party written notice thereof specifying the Designated Information as to which such

removal is sought and the reasons for the request; and

                b.     If, after conferring, the parties cannot reach agreement concerning the

matter within five (5) business days after the delivery and receipt of the notice, the party seeking



                                                  9
        Case 1:20-cv-01608-LGS Document 40
                                        39 Filed 05/05/20
                                                 05/04/20 Page 10 of 15



de-designation of particular items, within ten (10) business days of receipt of the notice, may file

and serve a motion for a further order of this Court directing that the designation shall be so

removed. On any such motion, the burden of proof shall lie with the Producing Party to establish

that the information is, in fact, properly designated as Confidential, and the receiving party shall

establish that the information is an appropriate target of discovery.

       11.4    All Designated Information is entitled to confidential treatment pursuant to the

terms of this Order until and unless: (a) the parties formally agree in writing to the contrary, or

(b) a contrary determination is made by the Court as to whether all or a portion of a Designated

Information is entitled to confidential treatment.

12.    Inadvertent Disclosure of Privileged Information.

       The procedures set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and Federal

Rules of Evidence 502 shall govern in the event of a claim of inadvertently produced privileged

information. Production of privileged material without an express written notice of intent to

waive the attorney-client or work product protection shall not be deemed a waiver of the

attorney-client privilege or work product protection so long as the Producing Party timely

informs the receiving party of the identity of the materials mistakenly produced after learning of

the mistaken production.

13.    Inadvertent Failure to Designate.

       A Producing Party or non-party that inadvertently fails to designate information,

documents or things pursuant to this Protective Order at the time of production may thereafter

make a designation pursuant to this Protective Order by serving notice thereof in writing,

accompanied by substitute copies of each item, appropriately designated, to the receiving party

or parties within five (5) business days of discovery that the information, documents, or things



                                                 10
        Case 1:20-cv-01608-LGS Document 40
                                        39 Filed 05/05/20
                                                 05/04/20 Page 11 of 15



were not properly designated. The receiving party shall not be in violation of this Protective

Order for disclosures made prior to receipt of notification. Those individuals who reviewed the

information, documents, or things prior to the notice of misdesignation or failure to designate by

the Producing Party shall return to counsel for the Producing Party or destroy and certify

destruction of all copies of the misdesignated information, documents, or things within ten (10)

business days after receipt of such notification.

14.    Prior or Public Knowledge.

       This Protective Order shall not include (a) advertising materials that have been disclosed

to the public, or (b) documents that have been submitted to any governmental entity without

request for confidential treatment. Furthermore, this Protective Order shall not apply to

information that: (a) is public knowledge prior to disclosure, other than by an act or omission of

the party to whom such disclosure is made; (b) was in the possession of the party to whom

disclosure is made prior to disclosure; or (c) is legitimately and independently acquired from a

source not subject to this Protective Order.

15.    Limitation of Protective Order.

       Nothing in this Protective Order is intended to alter the discovery provisions of the

Federal Rules of Civil Procedure, the Local Rules of United States District Courts

for the Southern and Eastern Districts of New York, or any Discovery Order issued by the Court.

This Protective Order is not intended to address discovery objections to produce, answer, or

respond on the grounds of attorney-client privilege, work product immunity, and/or other

immunity, or to preclude any party from seeking further relief or protective orders from the

Court as may be appropriate under the Federal Rules of Civil Procedure.




                                                    11
        Case 1:20-cv-01608-LGS Document 40
                                        39 Filed 05/05/20
                                                 05/04/20 Page 12 of 15



16.    Other Proceedings.

       If Designated Information in the possession, custody, or control of any receiving party is

sought by subpoena, request for production of documents, interrogatories, or any other form of

discovery request or compulsory process, the receiving party to whom the discovery request or

compulsory process is directed shall within five (5) business days after receipt thereof give

written notice by hand, certified mail, facsimile, or electronic transmission of such discovery

request or compulsory process to the Producing Party, and provide the Producing Party with a

copy of the discovery request or compulsory process. If the Producing Party timely files an

objection or motion to quash, and to the extent permitted by law, the receiving party shall

withhold such Designated Information until disposition of any such objection or motion to quash,

unless otherwise ordered by the Court.

17.    Non-Party Material.

       The terms of this Protective Order are applicable to Confidential information provided by

a non-party. Information provided by a non-party in connection with this case and designated

Confidential pursuant to the terms of this Protective Order shall be protected by the remedies and

relief provided by this Protective Order.

18.    Return of Designated Information.

       Within ninety (90) calendar days after the final termination of this action by unappealable

judgment, exhaustion of all appeals or settlement, unless otherwise agreed to in writing by an

attorney of record for the designating party, each party shall assemble and return, or certify

destruction of, all Designated Information and all other materials containing Designated

Information, including all copies, extracts and summaries thereof, to the party from whom the

designated material was obtained, except that any documents or copies which contain, constitute



                                                 12
        Case 1:20-cv-01608-LGS Document 40
                                        39 Filed 05/05/20
                                                 05/04/20 Page 13 of 15



or reflect attorney work product, attorney-client privileged communications, and/or other

immune communications may be retained by counsel, and except that there shall be no

obligation to return or destroy materials that are contained in e-mails, back-up tapes, and/or other

electronic formats even if those materials have been specifically labeled as Designated

Information, subject to a continuing obligation to protect Designated Information pursuant to this

Protective Order. In addition, notwithstanding the foregoing, counsel of record for the Parties

may each retain one archival set of all correspondence, pleadings, court filings, deposition

transcripts and exhibits, and trial transcripts and exhibits.

19.     Waiver or Termination of Protective Order.

        No part of the restrictions imposed by this Protective Order may be waived or terminated,

except by written stipulation executed by counsel of record for each designating party, or by an

order of the Court for good cause shown. After termination of the pending action, the provisions

of this Order shall continue to be binding, except with respect to those documents and

information that become a matter of public record. This Court retains and shall have continuing

jurisdiction over the parties and recipients of the Designated Information for enforcement of the

provisions of this Order following termination of the pending action.

20.     Modification of Protective Order; Prior Agreements.

        This Protective Order may be modified, and any matter related to it may be resolved, by

written stipulation of the parties without further order of the Court. This Protective Order

supersedes any agreements between the parties regarding the confidentiality of Designated

Information entered into before the date of this Protective Order.




                                                  13
              Case 1:20-cv-01608-LGS Document 40
                                              39 Filed 05/05/20
                                                       05/04/20 Page 14 of 15




23. The par+es are advised that the Court retains
unfe6ered discre+on as to whether to aﬀord
conﬁden+al treatment to redacted informa+on in
Orders and Opinions.



SO ORDERED.

Dated: May 5, 2020
       New York, New York
        Case 1:20-cv-01608-LGS Document 40
                                        39 Filed 05/05/20
                                                 05/04/20 Page 15 of 15



                                            EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     X
YEASAYER, LLC, a New York Limited Liability :
Company; WE ARE FREE, LLC, a New York          :   Case No. 1:20-cv-01608-LGS
Limited Liability Company,                     :
                                               :
                           Plaintiffs,         : CONFIDENTIALITY STIPULATION
                                               :    AND PROTECTIVE ORDER
               - against -                     :
                                               :
ABEL MAKKONEN TESFAYE p/k/a THE                :
WEEKND, an individual; KENDRICK LAMAR :
DUCKWORTH, an individual; DOC                  :
MCKINNEY, an individual; ADAM KING             :
FEENEY, an individual; UMG RECORDINGS, :
INC., a Delaware Corporation, individually and :
doing business as INTERSCOPE RECORDS and :
AFTERMATH RECORDS; TOP DAWG                    :
ENTERTAINMENT, INC., a California              :
Corporation; and DOES 1-10, inclusive,         :
                                               :
                           Defendants.         :

                                                     X



       I, __________________________ hereby acknowledge that as a condition of being given

access to Confidential Information, as these terms are defined in the Confidentiality Stipulation

and Protective Order in effect in this action, I am required to agree to certain restrictions on any

use of such Confidential Information; that such Confidential Information is governed by the

Confidentiality Stipulation and Protective Order, which I have read; and I hereby agree to be bound

by the terms of that Confidentiality Stipulation and Protective Order, including any penalties for

breach of its confidentiality provisions.

                                       Signature: ________________________________

                                       Print Name: _______________________________

                                       Date: ___________________________________

                                                15
